Case 1:19-cv-21551-CMA Document 27 Entered on FLSD Docket 05/13/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19- 21551-CV-ALTONAGA
                              CASE NO. 19- 21652-CV-ALTONAGA


  EUCLID FISH COMPANY,

         Plaintiff,
  v.
  MOWI ASA, et al.,

        Defendants.
  __________________________/


  SCHNEIDER’S FISH AND
  SEA FOOD CORP.,

         Plaintiff,
  v.
  MOWI ASA, et al.,

        Defendants.
  __________________________/

                                               ORDER

         THIS CAUSE came before the Court at a May 9, 2019 Status Conference regarding

  consolidation and case management issues. (See Euclid v. Mowi ASA, et al., 2019-cv-21551 [ECF

  No. 26]; Schneider’s Fish & Sea Food Corp. v. Mowi ASA, et al., 2019-cv-21652 [ECF No. 14]). 1

         Plaintiff Euclid Fish Company filed the first direct purchaser antitrust class action in this

  Court on April 23, 2019, alleging violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§

  1, 3, arising from the sale of farm-raised salmon and salmon products derived therefrom. (See



  1
   References to docket entries in the Euclid case are denoted with “Euclid ECF No.” and references to
  docket entries in the Schneider’s case are denoted with “Schneider’s ECF No.”
Case 1:19-cv-21551-CMA Document 27 Entered on FLSD Docket 05/13/2019 Page 2 of 4
                                                              Case Nos. 19-21551-CIV-ALTONAGA
                                                                        19-21652-CIV-ALTONAGA

  generally Complaint [Euclid ECF No. 1]). Plaintiff Schneider’s Fish and Sea Food Corp. filed the

  second direct purchaser antitrust class action in this Court on April 29, 2019, alleging substantially

  similar violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3, arising from the sale

  of farm-raised salmon and salmon products derived therefrom.              (See generally Complaint

  [Schneider’s ECF No. 1]).

         On May 9, 2019, the Court convened a status conference to discuss consolidation and case

  management issues with counsel for Plaintiffs. 2 (See [Euclid ECF No. 26]; [Schneider’s ECF No.

  14]). Counsel for Plaintiffs agree that the above-captioned cases, as well as all subsequently-filed

  related actions involving substantially similar allegations, should be consolidated. If additional

  plaintiffs file related direct purchaser class actions involving substantially similar allegations in

  this Court that are assigned and/or transferred to the undersigned, consolidation and coordination

  of such additional actions will further promote the efficient disposition of the claims raised. In

  light of the above, the above-captioned actions are also appropriately considered for the Complex

  Track provided for in Local Rule 16.1.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      The above-captioned actions are hereby consolidated for all further proceedings

  under Case No. 19-21551-CIV-ALTONAGA as the lead case (the “Consolidated Action”). The

  deadlines for any Defendant served with the summons and complaints to submit responses are

  hereby STAYED pending the filing of a consolidated class Action complaint.

         2.      All pleadings and papers filed after this date in the Consolidated Action must bear

  the following case number: 19-21551-CIV-ALTONAGA



  2
    A third action was pending before the Court at the time the status conference was scheduled, Bagels &
  Baguette v. Mowi ASA, et al., Case No. 19-21579-CV-ALTONAGA (S.D. Fla. 2019). On May 3, 2019,
  the plaintiff in that action filed a notice of voluntary dismissal.
                                                    2
Case 1:19-cv-21551-CMA Document 27 Entered on FLSD Docket 05/13/2019 Page 3 of 4
                                                               Case Nos. 19-21551-CIV-ALTONAGA
                                                                         19-21652-CIV-ALTONAGA

         3.      This Order shall apply as specified to the Consolidated Action.

         4.      A Master File Docket number is hereby established for the Consolidated Action.

  The Master Docket number shall be 19-21551-CIV-ALTONAGA. One docket will be maintained

  for the Consolidated Action with all entries to be docketed under the lead case number 19-21551-

  CIV-ALTONAGA.

         5.      The Clerk is directed to FILE this Order in the following cases:

                 a.       19-21551-CIV-ALTONAGA

                 b.       19-21652-CIV-ALTONAGA

         6.      Every document filed hereafter in the Consolidated Action shall bear the following

  caption:

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                  MASTER DOCKET NO. 19-21551-CIV-ALTONAGA

         IN RE FARM-RAISED SALMON
         AND SALMON PRODUCTS
         ANTITRUST LITIGATION
         ____________________________________/

         7.      The Clerk is directed to CHANGE the style in the civil docket of the Consolidated

  Action from Euclid Fish Company, et al., to In re Farm-Raised Salmon and Salmon Products

  Antitrust Litigation.

         8.      If an action that arises out of the same subject matter as In re: Farm-Raised Salmon

  and Salmon Products Litigation is hereafter filed in this Court or transferred to this Court from

  another court (a “Subsequent Action”), the Court will direct the Clerk to:

                 a.       file a copy of this Order in the separate file for such action;




                                                     3
Case 1:19-cv-21551-CMA Document 27 Entered on FLSD Docket 05/13/2019 Page 4 of 4
                                                            Case Nos. 19-21551-CIV-ALTONAGA
                                                                      19-21652-CIV-ALTONAGA

                 b.       make the appropriate entry in the Master Docket for In re: Farm-Raised

  Salmon and Salmon Products Litigation, Master Docket No. 19-21551.

         9.      Each Subsequent Action shall be consolidated with In re: Farm-Raised Salmon and

  Salmon Products Litigation and this Order shall apply to the Subsequent Action unless a party

  timely objects to consolidation or to any provision of this Order. Any such objection shall be made

  within ten (10) days after the date upon which this Order is filed in such Subsequent Action by

  filing an application for relief with the Court.

         10.     The Court requests the assistance of counsel in calling to the attention of the Court

  the filing of any Subsequent Action that might properly be consolidated or coordinated as part of

  In re: Farm-Raised Salmon and Salmon Products Litigation, Master Docket No. 19-21551-CIV-

  ALTONAGA.

         DONE AND ORDERED in Miami, Florida, this 10th day of May, 2019.



                                                         __________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc: counsel of record




                                                     4
